Citation Nr: 0010994	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for tonoclonic seizure 
disorder, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for post concussion 
syndrome with headaches, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for valvular heart 
disease, Class 1B, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The claim for an increased rating for valvular heart disease 
and the claim of entitlement to a total disability evaluation 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims of entitlement to an increased 
evaluation for tonoclonic seizure disorder and post 
concussion syndrome has been obtained.  

2.  The veteran has not had a seizure since 1996.  

3.  The veteran's service-connected post concussion syndrome 
with headaches is manifested by chronic headaches and mildly 
decreased recent memory, but is no more than mildly socially 
and occupationally disabling.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for tonoclonic seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8045-8911 
(1999).  

2.  The criteria for a disability evaluation in excess of 10 
percent for post concussion syndrome with headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.124, Diagnostic Code 8045-9304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims for increased ratings for tonoclonic seizure 
disorder and post concussion syndrome with headaches and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service- 
connected seizure disorder and post concussion syndrome with 
headaches and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  
II.  

The record shows that the veteran was involved in an accident 
during service and sustained a cerebral contusion.  

In an August 1975 rating action, the RO granted service 
connection for post concussion syndrome based on medical 
findings of post concussion syndrome with complaints of 
recurring headaches.  A 10 percent disability evaluation was 
assigned, effective in December 1974.  

VA medical records including outpatient treatment records 
dated from 1991 to 1993 reveal that the veteran was seen on 
several occasions for blackouts and subsequent headaches.  
The report of a VA compensation and pension examination dated 
in January 1994 revealed, in pertinent part, complaints of 
tonoclonic seizures with occasional incontinence of urine and 
recurrent frontal headaches with visual disturbances.  At the 
conclusion of a physical examination, the examiner entered a 
diagnoses of tonoclonic seizure disorder (possibly related to 
prior head injury) and recurrent headaches.  

In a July 1994 rating action, the RO granted service 
connection for tonoclonic seizure disorder and assigned a 10 
percent disability evaluation, which became effective in 
January 1992.  That determination was based on the veteran's 
service incurred brain injury and the aforenoted January 1994 
VA medical evidence.  

Additional VA medical records dated in 1994 and 1995 reflect 
that the veteran continued to be seen for symptoms associated 
with his seizure disorder and chronic headaches.  In July 
1994, the veteran was hospitalized for complaints of seizure 
disorder.  A discharge summary revealed that there was no 
clinical or electroencephalogram evidence of seizures, 
although epilepsy could not be completely ruled out.  An 
April 1995 consultation report reflects that the veteran 
complained of auditory hallucinations and a diagnosis of 
questionable schizophrenia and psychosis.  An outpatient 
treatment record dated in July 1995 shows that the veteran 
experienced seizures after headaches and that he was 
terminated from his place of employment because of the 
seizures a year ago.  These records also reflect that the 
veteran's medication included Tegretol.  

The veteran underwent a VA compensation and pension 
examination in July 1995.  At time, the veteran related that 
the seizures were manifested by a flashlight type feeling 
followed by jittery movement in the right upper extremity 
followed by momentary loss of consciousness and occasional 
falls to the floor.  The veteran also complained of headaches 
which lasted from one to eight hours.  The veteran described 
the headaches as a pressure-like feeling that started from 
the left side, but were presently bilateral.  It was noted 
that the veteran took 200 milligrams (mg) of Tegretol per day 
and that Fioricet relieved the headaches.  On physical 
examination, the veteran was alert and oriented.  His 
calculation, general knowledge, and memory were intact.  
Cranial nerves I through XII were within normal limits.  
There was no obvious focal motor weakness, atrophy, or 
vesiculation.  His sensation was normal to all three 
modalities.  Finger to finger, finger to nose, heel to toe, 
and gait were within normal limits.  The diagnoses were most 
likely focal seizure not very well controlled and muscle 
contraction headaches.  

Based on the foregoing, in a rating action dated in October 
1995, the RO increased the disability evaluation for the 
seizure disorder to 20 percent. The evaluation became 
effective in January 1992.  

VA outpatient treatment records dated in October and November 
1995 reflect that the veteran was seen for a psychiatric 
evaluation.  Studies dated in October 1995 including a 
computed tomography (CT) of the brain and an 
electroencephalogram were negative.  A November 1995 
consultation report was negative for any psychological 
disorders related to any disabilities stemming from the 
service incurred head trauma.  

In June 1996, the veteran was hospitalized at a VA facility 
because of increased blackouts.  It was noted that the 
veteran had been treated with Dilantin for six to eight 
months and that he was switched to Tegretol.  The veteran 
experienced increased absent spells.  He denied urinary 
incontinence.  He described feeling an aura prior to oncoming 
spells and being in a trance like state.  It was reported 
that the veteran's last episode occurred one day prior to 
admission and lasted two minutes.  It was noted that review 
of his system was essentially unremarkable.  On physical 
examination, the veteran was in no acute distress; he was 
awake and oriented times three.  A neurological consultation 
recommended tapering the veteran off of Gavatinton, starting 
Myselin, and continuing Tegretol.  A CT of the head without 
contrast was negative.  The veteran signed out of the 
hospital against medical advice.  He was instructed that he 
may experience a seizure at any time and that he should not 
operate a motor vehicle.  VA outpatient treatment records 
dated from June to August 1996 reflect continued treatment 
for seizure disorder.  In August 1996, a VA doctor indicated 
that the veteran had pseudo seizures and entered a diagnosis 
of questionable seizure disorder. 

In a rating action dated in November 1996, the RO increased 
the disability evaluation for the service-connected seizure 
disorder to 40 percent.  That evaluation became effective in 
November 1996.  The RO based its determination on the June 
1996 hospitalization records and outpatient treatment records 
dated from June to August 1996.  

At a VA examination dated in June 1997, the veteran related 
that he last lost consciousness in June 1996 and that it 
seemed that his seizure disorder was partly controlled by 
Inderal of which he was prescribed 20 mgs two times a day.  A 
neurological examination revealed that the veteran was alert 
and oriented.  Calculation, general knowledge, and memory 
were intact.  Cranial nerves I through XII, coordination, and 
reflexes were within normal limits.  It was noted that an EKG 
was normal.  The diagnoses included posttraumatic sequela of 
head injury producing daily headaches with an occasional loss 
of consciousness as a result of pain not related to 
convulsions and seizure disorder.  The examiner noted that 
the headaches were significantly disabling for the veteran's 
daily activity.

When examined by VA in March 1999, the veteran related that 
he had not experienced a seizure since 1996.  The veteran 
reported a history of headaches.  It was noted that the 
veteran had been unemployed since the last six years, but 
that he was planning to return to work.  A neurological 
examination revealed that the veteran was alert and oriented 
times three.  He was cooperative and in no acute distress.  
His head and neck were normocephillic and atraumatic.  His 
neck was supple.  There were no cartoid bruits.  Cranial 
nerves II through XII were intact.  The pupils were equal, 
round, and reactive to light and accommodation.  A 
funduscopic examination was benign.  The veteran exhibited 
mildly decreased recent memory and decreased object recall of 
recent events.  His motor strength was 5/5, and deep tendon 
reflexes were 2 plus and symmetrical in the upper and lower 
extremities.  Ankle jerk was 1 plus on the right and 2 plus 
on the left.  His gait was slightly dragging with respect to 
the right foot.  The veteran could not accomplish heel to toe 
walk on the right foot.  There was decreased pinprick and 
light touch noted slightly on the right leg.  The diagnoses 
included generalized tonic-clonic seizures, postconcussion 
headaches of migraine type and mildly decreased recent memory 
secondary to postconcussion syndrome.  The examiner indicated 
that the veteran had been seizure free for the past three 
years.  

III.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

The veteran's service-connected tonoclonic seizure disorder 
and post concussion syndrome with headaches are evaluated 
under 38 C.F.R. § 4.124a. [With the exceptions noted, 
disability from the following diseases and their residuals 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. 
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule. With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves].   

IV.

Specifically, the veteran's service-connected tonoclonic 
seizure disorder is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045.  That code provides that brain 
disease due to trauma, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045- 
8207).  In this case, 38 C.F.R. § 4.124a. DC 8911 provides 
that epilepsy, petit mal, is to be rated under the general 
rating formula for minor seizures. A minor seizure, rated 
under Code 8911, consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  In the presence of major and minor 
seizures, the rating shall be for the predominating type.

Under the general rating formula for major and/or minor 
epileptic seizures a 100 percent evaluation is warranted when 
the veteran's disability results in an average of at least 
one major seizure per month over the last year.  An 80 
percent evaluation is warranted for at least one major 
seizure in three months over the last year, or more than ten 
minor seizures weekly.  A 60 percent evaluation is warranted 
for an average of at least one major seizure in four months 
over the last year, or nine to ten minor seizures per week.  
A 40 percent evaluation is warranted for an average of at 
least one major seizure in the last six months or two in the 
last year, or an average of at least five to eight minor 
seizures per week.  A 20 percent evaluation is warranted for 
at least one major seizure in the last two years, or at least 
two minor seizures in the last six months.

After carefully reviewing the evidence of record, the Board 
finds that the medical evidence does not support the 
assignment of a higher disability evaluation for the service-
connected tonoclonic seizure disorder.  Although the veteran 
experienced several seizures in 1996 for which the current 40 
percent disability evaluation was assigned effective in 
November 1996, the current medical evidence shows that the 
veteran has not experienced a seizure within the past three 
years.  Thus, the Board concludes that the symptoms 
associated with the veteran's service-connected seizure 
disorder is adequately contemplated by the currently assigned 
40 percent disability evaluation.  DC 8045-8911.  In the 
absence of an average of at least one major seizure in four 
months over the last year, or nine to ten minor seizures per 
week, the veteran is not entitled to and his overall 
disability picture does not more nearly approximate the 
criteria for the next highest disability evaluation.  
38 C.F.R. § 4.7, DC 8045-8911.  

VI.

The veteran service-connected post concussion syndrome with 
headaches is evaluated under DC 8045-9304.  As applied to 
this matter, that Code provides that brain disease due to 
trauma based on purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated at 10 percent and 
no more under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

Diagnostic Code 9304 which pertains to schedular ratings of 
mental disorders provides that a 10 percent rating is 
assigned for disability manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
DC 9304.  

Having reviewed the evidence of record, the Board finds that 
the medical evidence does not support the assignment of a 
higher disability evaluation for the service-connected post 
concussion syndrome with headaches.  In reaching this 
determination, the Board recognizes that the veteran has 
significant history of chronic headaches and that the VA 
examiner in June 1997 reported that the headaches were 
significantly disabling in that they interfere with the 
veteran's daily activity.  The Board notes that the VA 
examiner in March 1999 determined that the veteran has mildly 
decreased recent memory secondary to the post concussion 
syndrome, which is one of the criterion for a 30 percent 
evaluation.  In the absence of evidence establishing a 
diagnosis of multi-infarct dementia associated with brain 
trauma, the veteran is not entitled to a higher disability 
evaluation and the veteran's overall disability picture does 
not more nearly approximate the criteria for the next highest 
disability evaluation.  38 C.F.R. § 4.7, DC 8045-9304.  




VII.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1).  Although the veteran has asserted that 
his service-connected seizure disorder has interfered with 
his employment, there is no objective evidence that the 
disability has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  With 
respect to the post concussion syndrome with headaches, the 
veteran has neither asserted nor presented objective evidence 
that the disability has interfered with his employment status 
or provided evidence of frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case were his currently assigned evaluations are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and; therefore, affirms the RO's 
conclusion that higher evaluations on an extraschedular basis 
are not warranted, respectively.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for tonoclonic seizure disorder is 
denied.  

An increased rating for post concussion syndrome with 
headaches is denied.  



REMAND

Having determined that the claim for an increased rating for 
valvular heart disease is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The United States Court 
of Veterans Appeals has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The veteran maintains that the symptoms associated with his 
service-connected heart disability are more disabling than 
currently evaluated.  The Board notes, however, that the 
veteran's most recent VA cardiovascular compensation and 
pension examination was conducted in 1995.  The Board 
recognizes that the RO has made several attempts to provide 
the veteran contemporaneous examinations with respect to the 
service-connected heart disability for rating purposes and 
that the veteran has refused to report to such examinations 
for various reasons.  In considering this matter, the Board 
is of the view that the veteran may not have been adequately 
notified of the consequences of his failure to appear for 
previously scheduled examinations in that his claims may be 
denied based on the evidence of record as provided by 
38 C.F.R. § 3.655 (1999).  

In addition, the Board notes that the veteran's valvular 
heart disease, Class 1B is evaluated under 38 C.F.R. § 4.104, 
DC 7000.  Subsequent to filing his claim, the rating schedule 
for determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998. See 62 Fed. Reg. 65207-65224 
(December 11, 1997). Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
not considered the claim under both the new and old 
regulations.  As such, a remand for such consideration is 
needed.  However, as the revised regulations in this case do 
not allow for their retroactive application prior to January 
12, 1998, the new provisions may not be applied prior to that 
date.  See 38 U.S.C.A. § 5110(g) (West 1991).  In other 
words, the evidence dated prior to January 12, 1998, must be 
reviewed only in light of the old regulations, but the 
evidence submitted after January 12, 1998, must be reviewed 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

The Board also notes that the revised provisions of 
Diagnostic Code 7000 incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop. Another examination will be required in order to 
assess the disability with respect to these new criteria.

As a reevaluation of the veteran's service-connected valvular 
heart disease is requested by this remand, the RO should, 
following the development requested below, readjudicate the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected valvular 
heart disease.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
as indicated below.  The veteran should 
be specifically informed that the 
consequence of his failure to appear for 
the scheduled examination without good 
cause might result in the denial of his 
claims.  38 C.F.R. § 3.655(b).  

3.  Then, the RO should provide the 
veteran a VA examination by a board 
certified cardiologist, if available, to 
determine the current severity of the 
veteran's service-connected valvular 
heart disease.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed. The 
examination report should include all 
findings necessary to evaluate the 
veteran's valvular heart disease under 
both the old and new rating criteria.  
The rationale for all opinions expressed 
should be explained.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim for an increased 
rating for valvular heart disease and 
entitlement to a total disability 
evaluation due to service-connected 
disability. The claim for an increased 
rating for valvular heart disease should 
be evaluated under both the old and the 
new rating criteria.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case (SSOC) should be issued and the 
veteran and his representative provided 
with the requisite opportunity to 
respond.  The SSOC should include 
citation to the provisions of 38 C.F.R. 
§ 3.655, if applicable.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 


- 15 -


